Citation Nr: 0421690	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  98-01 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from February 1974 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the New York, New 
York, Regional Office (RO) that denied appellant's request 
for an increased (compensable) rating for service-connected 
hearing loss of the left ear, and also denied service 
connection for tinnitus.

The Board notes that a rating decision in April 2004 granted 
service connection for hearing loss in the right ear.  Thus, 
service connection has been assigned for bilateral hearing 
loss.  The issue now, therefore, is for evaluation of a 
bilateral hearing loss and the issue has been characterized 
as such on the title page.  The RO has done an initial 
evaluation and so the Board may proceed without prejudice to 
the appellant.


FINDINGS OF FACT

1.  Appellant has a current service-connected disability for 
bilateral sensorineural hearing loss of the left ear.  He has 
been competently diagnosed as having tinnitus.

2.  Appellant currently has a Level I hearing loss in the 
left ear ear and a Level V hearing loss in the right ear.

3.  There is no evidence of tinnitus in appellant's file 
until 19 years after his discharge from the military.  
Competent evidence does not demonstrate any relationship to 
any in-service event or occurrence. 




CONCLUSIONS OF LAW

1.  Schedular criteria for an increased (compensable) rating 
for bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85, Tables VI, VII, Diagnostic Code 6100 (2003).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent decision in 
the case Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Pelegrini decision essentially held that the notice and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a specific remedy under such facts, and there appears 
to be no efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased (compensable) rating for bilateral hearing loss and 
service connection of tinnitus was received in July 1996.  
The original rating decision of February 1997, the Statement 
of the Case (SOC) in December 1997, and the Supplementary 
Statement of the Case (SSOC) in April 2004 all listed the 
evidence on file that had been considered in formulation of 
the decision.  RO also sent appellant VCAA duty-to-assist 
letters in June 2002 and February 2004 during the pendancy of 
this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect claims 
for service connection and increased rating, the evidence on 
file, and efforts being made by VA on appellant's behalf.  
The Board is aware of no additional outstanding evidence that 
would be relevant to the issue service connection, and 
therefore holds that the notification requirements of the 
VCAA have been satisfied in regard to this claim.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
and VA treatment records.  Appellant was afforded VA medical 
and audiological examinations in March 2004 in specific 
regard to his claim for service connection for tinnitus and 
increased rating for hearing loss.  Appellant initially 
requested a hearing in conjunction with his appeal, but he 
subsequently withdrew that request in writing and asked the 
Board to proceed with appellate review.  The Board 
accordingly finds that the duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical record is on file.  Appellant had 
an audiometric examination at the time of his entrance into 
the military in February 1974, which recorded the following 
results:



500
1000
2000
3000
4000
RIGHT
10
10
5

10
LEFT
10
10
10

0

Appellant underwent a physical examination in October 1977 
preparatory to separation from the military, which recorded 
the following results:



500
1000
2000
3000
4000
RIGHT
15
15
20

20
LEFT
10
15
15

40

There is no mention in the service medical record of 
treatment for any acoustic trauma while appellant was in 
service, although the medical records show that appellant was 
a member of a Field Artillery unit.  There is no mention of 
tinnitus in the service medical record.

The veteran underwent a VA audiometric examination, not for 
rating purposes, in January 1993 that recorded the following 
results:




HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
15
65
80
80
60
LEFT
N/A
10
15
60
75
40

The examiner's finding for the right ear was hearing within 
normal limits .5 to 1 KHz, mild sensorineural hearing loss 
(SNHL) 1.5 to 8 KHz, moderately severe to severe SNHL 2 to 6 
KHz.  The examiner's finding for the left ear was hearing 
within normal limits .5 to 2 KHz, moderately severe to severe 
SNHL 3 to 8 KHz.  Bilateral speech recognition was 82 
percent.

Appellant submitted a claim for service connection for 
hearing loss in March 1993.  In support of his claim, he 
submitted the January 1993 VA audiological examination noted 
above.  He also submitted a letter in which he asserted that 
while in service he was exposed to the noise of artillery and 
small arms fire, as well as acoustic trauma associated with 
military vehicles.  Appellant's letter stated that he had not 
been exposed to acoustic trauma subsequent to service.  
Neither the claim nor appellant's supporting letter cited the 
presence of tinnitus.

RO obtained a summary of appellant's January 1993 
audiological examination stating that the speech 
discrimination scores were not obtained with the Maryland CNC 
word list and could therefore not be used for rating 
purposes.  RO issued a rating decision in April 1994 granting 
service connection for left ear hearing loss because the 
service separation physical examination showed a 40-decibel 
hearing loss in the left ear.  A noncompensable rating was 
assigned.

Appellant submitted a request for increased rating in July 
1996; he also submitted service connection for tinnitus in 
the same document.      

Appellant underwent a VA audiological examination in February 
1997.  The pure tone thresholds, in decibels, were as 
follows:



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
10
70
80
80
60
LEFT
N/A
15
25
70
70
45

Speech discrimination was 94 percent in the right ear and 92 
percent in the left ear.  The examiner noted appellant's 
complaint of constant high-pitched ringing and white noise 
bilaterally, but worse on the right.  The examiner's 
impression was normal hearing in the right ear from 250 
through 1000 Hz, with mild to severe SNHL from 1500 through 
8000 Hz.  For the left ear, the examiner's impression was 
normal hearing from 250 through 2000 Hz, with severe SNHL 
from 3000 through 8000 Hz.

Appellant also underwent a VA medical examination in February 
1997, during which he complained of bilateral tinnitus 
sounding like both static and a high whine just behind his 
right ear.  The examining physician found no physical defect 
in the ears but diagnosed a history of bilateral tinnitus.

Appellant submitted lay statements from his supervisors at 
work, L.J. and G.R., both dated April 1997.  Both statements 
assert that appellant cannot hear anyone entering the area 
unless the person entering shouts at appellant or touches 
appellant to get his attention.  Both letters also assert 
that appellant cannot hear the fire alarm over the noise of 
his equipment, that appellant has to read lips in order to 
receive instructions, and that appellant has complained of 
ringing in the ears.

Appellant submitted a statement in support of his claim in 
June 2002 asserting that his tinnitus becomes more noticeable 
in quiet surroundings, sounds like a siren going off, and is 
so bothersome that it keeps him awake at night.  Appellant 
also submitted an audiological study performed by the Albany 
Medical Center in June 1998.  That test revealed right ear 
normal hearing sensitivity 250 to 1000 Hz, with a mild 
sloping to severe SNHL 1500 to 4000 Hz, returning to a mild 
loss at 8000 Hz.  The left ear had normal hearing sensitivity 
250 to 2000 Hz, with a moderately severe to severe SNHL 3000 
to 8000 Hz.  

Appellant underwent another VA audiological and medical 
examination in March 2004.  The examiner reviewed the C-file 
and noted appellant's medical history, including previous 
audiological tests.  Appellant stated that his tinnitus began 
in service, and is currently loud in the right ear and medium 
loud in the left ear.  

The VA examiner in March 2004 noted pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
15
70
80
70
59
LEFT
N/A
15
25
70
75
46

Speech discrimination was noted to be 76 percent for the 
right ear and 92 percent for the left ear.

In regard to etiology, the VA medical examiner stated that it 
is at least as likely as not that appellant's right ear 
hearing loss was related to noise exposure in the military, 
but that, based on the passage of 19 years between 
appellant's discharge from service and the first complaint of 
tinnitus of record, it is not at least as likely as not that 
appellant's tinnitus began in service.

III.  Analysis

Increased (compensable) rating for bilateral hearing loss

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, appellant's service-connected sensorineural 
hearing loss (SNHL) of the left ear falls squarely under 
Diagnostic Code 6100 (hearing impairment) and no other code 
would be more appropriate.

Evaluation for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometric test.  38 C.F.R. § 4.85(a) (2003).  Hearing 
impairment is determined by averaging the hearing impairment 
at each of the four designated frequencies (1000, 2000, 3000, 
and 4000 Hertz).  This results in a Puretone Threshold 
Average for each ear.  The Puretone Threshold Average is 
charted, in conjunction with the Speech Discrimination 
Percentage for that ear, in Table VI of 38 C.F.R. § 4.85 
(2003).  This results in a score, expressed as a Roman 
numeral, for each ear.  The Roman numeral scores for both 
ears are than charted in Table VII of 38 C.F.R. § 4.85 
(2003), and the intersection of the scores provides the 
percentage of disability.  



Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE.

Puretone Threshold Average
0-41
42-48
49-55
55-62
63-69
70-76
77-83
84-90
91-97
I
II
IIII
IV
V
VI
VII
VIII
IX 








Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Evaluations of defective hearing are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1993).  
However, effective June 10, 1999, there are two provisions 
for evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 (2003) as discussed above, 
and appellant's hearing fits one of these provisions.  Since 
appellant's right ear Puretone Threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral score is obtained from either Table VI or 
Table VIa, whichever results in a higher score, and is then 
elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2003).   

The examination of record for the purpose of adjudicating 
this claim is the VA examination of March 2004, both because 
it is the most recent and also because it is the only 
examination in which the examiner clearly had the C-file 
available for review.  

Applying the determinations of the March 2004 examination to 
Table VI, appellant's left ear (puretone average 46 and 
speech discrimination 92 percent) is a Level I hearing loss.  
Appellant's right ear (puretone average 59 and speech 
discrimination 76 percent) is a Level IV hearing loss under 
either Table VI or Table VIa; the score is elevated to the 
next higher Roman Numeral, i.e. Level V.  When the Level I 
and Level V hearing losses are charted in Table VII, the 
result is a 0 percent compensability rating.  

The Board accordingly finds that appellant is not entitled to 
a compensable rating for hearing loss in the left ear; the 
result is the same whether or not the right ear is service-
connected.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
appellant has produced lay evidence from his supervisors that 
appellant's hearing disability makes his workplace situation 
more difficult, but there is no evidence that appellant's 
hearing loss causes a "marked interference with employment" 
beyond that envisioned by the rating schedule, and there is 
no evidence that appellant undergoes frequent periods of 
hospitalization due to his hearing loss.  Extraschedular 
rating is therefore not appropriate in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
noncompensable rating.  For this reason, the doctrine of 
reasonable doubt is not for application and a compensable 
rating is not warranted.

Service connection for tinnitus

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Application of the Hickson analysis does not support a grant 
of service connection for tinnitus.  There is competent 
medical evidence that appellant currently has tinnitus, so 
the first part of the Hickson analysis is not satisfied.  
Appellant served in the Field Artillery, so acoustic trauma 
may he presumed and the second part of the Hickson analysis 
is satisfied.  However, there is no medical evidence of 
nexus, and in fact the VA medical examiner specifically 
opined that it is not as likely as not that appellant's 
tinnitus was incurred in service, given the fact that 19 
years elapsed between appellant's discharge from service and 
the first mention of tinnitus in appellant's medical file.  
The third part of the Hickson analysis is accordingly not 
satisfied.  

In the alternative to the Hickson analysis, service 
connection may be established by a continuity of 
symptomatology between a current disorder and service.  
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 
C.F.R. § 3.303 (2003).  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993).  Appellant reported to the VA medical examiner 
that his symptoms of tinnitus began in service, and a 
claimant is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 493 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, in this case there is no medical evidence 
corroborating the onset of tinnitus symptoms during or 
immediately after military service.

A veteran seeking disability benefits must establish not only 
the existence of a disability, but an etiological connection 
between his military service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Such an etiological link has not been 
shown in the evidence, and the claim must accordingly be 
denied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

A compensable rating for bilateral sensorineural hearing loss 
is denied.  Service connection for tinnitus is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



